      Case 2:19-cv-01170 Document 1 Filed 02/15/19 Page 1 of 7 Page ID #:1
       

         CENTER FOR DISABILITY ACCESS
           Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
           Chris Carson, Esq., SBN 280048
         Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
         San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
 
           Attorneys for Plaintiff
 
 

                                 UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

        Belen Acevedo,                            Case No.
                Plaintiff,
                                                     Complaint For Damages And
          v.                                      Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
        HGGA Promenade, L.P., a                   Act; Unruh Civil Rights Act
           California Limited Partnership;
        Marshalls of CA, LLC, a Virginia
           Limited Liability Company; and
        Does 1-10,
                Defendants.

            Plaintiff Belen Acevedo complains of HGGA Promenade, L.P., a
    California Limited Partnership; Marshalls of CA, LLC, a Virginia Limited
    Liability Company; and Does 1-10 (“Defendants”), and alleges as follows:

        PARTIES:
        1. Plaintiff is a California resident with physical disabilities. She suffers
    from multiple sclerosis. She uses a walker and a scooter for mobility.
        2. Defendant HGGA Promenade, L.P. owned the real property located at


                                              
                                                
       Complaint
       
      Case 2:19-cv-01170 Document 1 Filed 02/15/19 Page 2 of 7 Page ID #:2
       

     or about 9939 Chapman Avenue, Garden Grove, California, in January 2019.
         3. Defendant HGGA Promenade, L.P. owns the real property located at or
     about 9939 Chapman Avenue, Garden Grove, California, currently.
         4. Defendant Marshalls of CA, LLC owned Marshalls located at or about
     9939 Chapman Avenue, Garden Grove, California, in January 2019.
         5. Defendant Marshalls of CA, LLC owns Marshalls (“Store”) located at or
     about 9939 Chapman Avenue, Garden Grove, California, currently.
         6. Plaintiff does not know the true names of Defendants, their business
     capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.

        JURISDICTION & VENUE:
        7. The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        8. Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is


                                             
                                               
       Complaint
       
      Case 2:19-cv-01170 Document 1 Filed 02/15/19 Page 3 of 7 Page ID #:3
       

     located in this district and that Plaintiff's cause of action arose in this district.
 
         FACTUAL ALLEGATIONS:
         10.Plaintiff went to the Store in January 2019 to shop.
         11.The Store is a facility open to the public, a place of public
     accommodation, and a business establishment.
         12.Paths of travel are one of the facilities, privileges, and advantages
     offered by Defendants to patrons of the Store.
         13.The path of travel leading to the women’s restroom was less than 36
    inches in width. In fact, the path of travel was no more than 24 inches wide due
    to chairs and stools that are kept there.
        14.Currently, the path of travel leading to the women’s restroom is less than
    36 inches in width.
        15.Restrooms are another one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Store.
        16.The disposable toilet seat cover dispenser was mounted on the wall.
    Defendants placed a trash can in front of the disposable toilet seat cover
    dispenser, which served as an obstruction to plaintiff.
        17.Maneuvering clearances are also one of the facilities, privileges, and
    advantages offered by Defendants to patrons of the Store.
        18.Unfortunately, the Store places a large trash can in the women’s
    restroom, such that it blocks wheelchairs users from exiting the restroom
    without great difficulty. There is a front approach to the pull side of a swinging
    exit door but there are only a few inches of clearance to the strike side of the
    door.
        19.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.


                                               
                                                 
       Complaint
       
      Case 2:19-cv-01170 Document 1 Filed 02/15/19 Page 4 of 7 Page ID #:4
       

         20.Plaintiff personally encountered these barriers.
         21.This inaccessible facility denied the plaintiff full and equal access and
     caused her difficulty, discomfort, and embarrassment.
         22.Plaintiff will return to the Store to avail herself of its goods or services
     once the barriers are permanently removed. If the barriers are not removed,
     the plaintiff will face unlawful and discriminatory barriers again.
         23.The defendants have failed to maintain in working and useable
     conditions those features required to provide ready access to persons with
     disabilities.
        24.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to her disability. Plaintiff
    will amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once she conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to her disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, she can sue to have all barriers that relate to
    her disability removed regardless of whether she personally encountered
    them).

    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        25.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        26.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any


                                              
                                                
       Complaint
       
      Case 2:19-cv-01170 Document 1 Filed 02/15/19 Page 5 of 7 Page ID #:5
       

     place of public accommodation is offered on a full and equal basis by anyone
     who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
     § 12182(a). Discrimination is defined, inter alia, as follows:
               a. A failure to make reasonable modifications in policies, practices,
                   or procedures, when such modifications are necessary to afford
                   goods,     services,   facilities,   privileges,   advantages,       or
                   accommodations to individuals with disabilities, unless the
                   accommodation would work a fundamental alteration of those
                   services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                  readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                  defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                  Appendix “D.”
              c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                  with disabilities. 42 U.S.C. § 12183(a)(2).
        27.Clear floor space that allows a forward or a parallel approach by a person
    using a wheelchair shall be provided at controls, dispensers, receptacles, and
    other operable equipment. 2010 Standards § 309.2.
        28.Here, the failure to provide such floor space is a violation of the law.
        29.The minimum clear width of an accessible route shall be 36 inches.
    2010 Standards § 403.5.1.
        30.Here, the failure to provide an accessible path of travel to the restroom


                                               
                                                 
       Complaint
       
      Case 2:19-cv-01170 Document 1 Filed 02/15/19 Page 6 of 7 Page ID #:6
       

     is a violation of the ADA.
         31.When an entrance or exit requires a front approach to the pull side of a
     swinging door, there must be a minimum of 18 inches clear floor space to the
     strike side of the doorway. 2010 Standards § 404.2.4.1.
 
           32.Here, the failure to provide that strike side clearance is a violation.
 
           33.The Safe Harbor provisions of the 2010 Standards are not applicable
 
       here because the conditions challenged in this lawsuit do not comply with the
 
       1991 Standards.
 
           34.A public accommodation must maintain in operable working condition

       those features of its facilities and equipment that are required to be readily

       accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).

           35.Here, the failure to ensure that the accessible facilities were available

       and ready to be used by the plaintiff is a violation of the law.


       II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL

       RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.

       Code § 51-53.)

           36.Plaintiff repleads and incorporates by reference, as if fully set forth

       again herein, the allegations contained in all prior paragraphs of this

       complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,

       that persons with disabilities are entitled to full and equal accommodations,

       advantages, facilities, privileges, or services in all business establishment of

       every kind whatsoever within the jurisdiction of the State of California. Cal.

       Civ. Code §51(b).

           37.The Unruh Act provides that a violation of the ADA is a violation of the

       Unruh Act. Cal. Civ. Code, § 51(f).

           38.Defendants’ acts and omissions, as herein alleged, have violated the

       Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s

                                               
                                                 
       Complaint
       
      Case 2:19-cv-01170 Document 1 Filed 02/15/19 Page 7 of 7 Page ID #:7
       

     rights to full and equal use of the accommodations, advantages, facilities,
     privileges, or services offered.
         39.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
     discomfort or embarrassment for the plaintiff, the defendants are also each
     responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
     (c).)
 
               PRAYER:
               Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
            1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
            2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 per occasion.
            3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

    Dated: February 12, 2019             CENTER FOR DISABILITY ACCESS


                                         By:
                                            ____________________________________

                                                  Chris Carson, Esq.
                                               Attorney for plaintiff





                                                
                                                  
       Complaint
       
